Citation Nr: 1210671	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, currently rated as 10 percent disabling prior to June 27, 2007, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from November 1981 to April 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The Board notes that, in December 2006, the Veteran submitted a statement requesting secondary service connection for spondolyosis and degenerative disc disease of the lumbar spine.  This issue has not yet been adjudicated by the AOJ and, therefore, the Board does not currently have jurisdiction to address this issue.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. Prior to June 27, 2007, the Veteran's service-connected lumbar strain was manifested by no more than subjective complaints of pain, especially on standing and sitting, and decreased range of motion with objective evidence of slight limitation of motion of the lumbar spine; there is no evidence of ankylosis of the lumbar spine or entire spine.

2. As of June 27, 2007, the Veteran's service-connected lumbar strain is manifested by no more than subjective complaints of pain, especially on standing and sitting, and decreased range of motion with objective evidence of moderate limitation of motion of the lumbar spine; there is no evidence of ankylosis of the lumbar spine or entire spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to June 27, 2007, and 20 percent thereafter, for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a July 2006 notice letter, with additional notice having been sent in May 2008.  The Veteran's claim was subsequently readjudicated, most recently in a January 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103 .

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been provided VA examinations in relation his disability on appeal, most recently in February 2011.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159 (c)(4) ; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations adequate for the purposes of evaluating the Veteran's service-connected disability, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded by the Board in October 2010 in order to provide the Veteran another VA examination.  As noted above, the Veteran was provided a VA examination in February 2011, which the Board has found to be adequate for the purposes of the instant case.  As such, the Board finds there has been substantial compliance with the October 2010 remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling prior to June 27, 2007, and 20 percent thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Increased Evaluation Prior to June 27, 2007

Prior to June 27, 2007, the Veteran has been assigned a evaluation of 10 percent for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbar spine disability at any point for the period prior to June 27, 2007.  In this regard, the Board notes that the Veteran's lumbar spine disability was manifested during this period by subjective complaints of pain, especially following lifting and upon sitting or standing.  Objective evidence of record during this period indicates minimal decreased range of motion of the lumbar spine without ankylosis of the thoracolumbar spine or the entire spine during the period prior to June 27, 2007.

With regards to range of motion testing, an August 2006 VA examination noted the Veteran as having full forward flexion from zero to 90 degrees, extension from zero to 25 degrees, lateral flexion from zero to 25 degrees bilaterally, and lateral rotation from zero to 25 degrees bilaterally.  No additional limitation of motion was found due to fatigue, weakness, or lack of endurance.  See DeLuca, supra.  There is no other competent medical evidence discussing functional range of motion of the lumbar spine during this period of the Veteran's appeal.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for lumbosacral strain at any point prior to June 27, 2007.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.  In this regard, the Board observes there is no medical evidence of forward flexion of the lumbar spine limited to 60 degrees or combined range of motion of the lumbar spine limited to 120 degrees for the period prior to June 27, 2007.  Id.  Further, while the record indicates the Veteran experiences tenderness on palpation and, at times, walks with an abnormal gait, the Board notes the competent evidence of record indicates this abnormal gait is caused by the Veteran's knee disabilities, and not his service-connected lumbar spine strain.  See, e.g., December 2006 VA Neurosurgery Consult.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected lumbar spine disability prior to June 27, 2007.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Increased Evaluation as of June 27, 2007

The Veteran was provided a second VA examination on June 27, 2007, at which he exhibited forward flexion of the lumbar spine from zero to 60 degrees and extension from zero to 25 degrees.  No additional limitation of motion was found due to fatigue, weakness, or lack of endurance.  See DeLuca, supra.  A December 2008 VA examination report reveals flexion from zero to 85 degrees and extension from zero to 25 degrees of motion.  Again, there was no additional limitation of motion due to pain, fatigue, weakness or a lack of endurance following repetitive motion.  See DeLuca, supra.  Finally, a February 2011 VA examination found flexion of the lumbar spine from zero to 72 degrees and extension from zero to 22 degrees of motion, which is to be rounded to 70 degrees of flexion and 20 degrees extension for evaluation purposes.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (4).  There was no further limitation of motion due to pain, incoordination, weakness or fatigability.  See DeLuca, supra.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for lumbosacral strain at any point as of June 27, 2007.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.  In this regard, the Board observes there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less, nor is there evidence of ankylosis of the spine.  Id.  

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability at any point as of June 27, 2007.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Additional Considerations

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his lumbar spine.  See, e.g., July 2006 statement by Dr. Goodman, February 2011 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent prior to June 27, 2007, or 20 percent thereafter, for orthopedic manifestations of lumbar strain.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected lumbosacral strain warrants evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board observes the Veteran has complained of an "electric" shooting pain down his left leg, and an October 2009 VA treatment record notes a diagnosis of radiculopathy.  However, the Board observes the medical evidence of record indicates such symptomatology is due to nonservice-connected degenerative disc disease and spondolyosis of the lumbar spine.  As such, while the Veteran does suffer from radiculopathy, the Board finds a separate evaluation is not warranted in the instant case, as this condition is not due to his service-connected lumbosacral strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  Finally, the Board observes there is no evidence of bowel or bladder impairment that would warrant a separate evaluation for neurological manifestations of lumbosacral strain.

As a final note, the discussion above reflects that the symptoms of the Veteran's lumbar spine disability, both orthopedic and neurological, are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board observes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), is not applicable in the instant case.  While entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims, the Board observes entitlement to TDIU has twice been denied during the course of the instant appeal.  See November 2007 and April 2009 rating decisions.  The Board observes that, while the Veteran initiated an appeal of the April 2009 denial, he did not perfect his appeal by submitting a substantive appeal following the issuance of a January 2010 statement of the case.  See 38 C.F.R. § 20.302(b) (2011).  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

An evaluation in excess of 10 percent prior to June 27, 2007, and 20 percent thereafter, for lumbar strain is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


